[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1807

                    CARLOS MORALES-TIRADO,

                    Plaintiff, Appellant,

                              v.

              ISRAEL SANCHEZ-RODRIGUEZ, ET AL.,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Emilio F. Soler on brief for appellant.
   Suzette M. Del Valle Lecaroz and Law Offices Benjamin Acosta,
Jr. on brief for appellees.

February 2, 2000

          Per Curiam.   After a careful review of the record
and of the parties' submissions, we affirm.  We conclude that
the lower court did not abuse its discretion in denying the
motion to set aside judgment under Fed.R.Civ.P. 60(b), given
counsel's repeated failure before his family crisis to comply
with court orders or adequately to explain his actions. 
"Although we are not unsympathetic to appellant['s] plight in
this case, . . . the acts or omissions of counsel are visited
upon the client[.]"  Pinero Capo v. United States, 7 F.3d 283,
285 & n. 2 (1st Cir. 1993) (citing Link v. Wabash R.R. Co., 370
U.S. 626 (1962)) (additional citations omitted).   We find no
abuse of discretion, even if the failures here were those of
counsel and not of the appellant.
          Affirmed.  1st Cir. Loc. R. 27(c).